Citation Nr: 1136652	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  09-14 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to eligibility for Dependents' Educational Assistance (DEA) benefits, pursuant to 38 U.S.C. chapter 35, claimed as permanent and total status.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and November 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In June 2011, the Veteran testified during a Board hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  At the time of the hearing, the Veteran submitted additional material, including a private audiological consultation, and waived initial RO consideration of this evidence.  The Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. § 20.800 (2010).

The claim of service connection for bilateral hearing loss and the claim for DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, tinnitus is likely related to service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in October 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the October 2006 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist also has been fulfilled in this case as VA and private medical records were requested or obtained and the Veteran was provided with a VA examination pertaining to his claim of service connection for tinnitus.  The Board finds that the available medical evidence is sufficient for an adequate determination of the claim decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Tinnitus

Based on the competent evidence of record, the Board finds that service connection for tinnitus is warranted in this case.  The Veteran has a current diagnosis of tinnitus as reflected in both the February 2007 VA examination and the May 2011 private audiological consultation.  Thus, the first requirement of service connection is met.  

While the Veteran's service treatment records are silent as to a documented tinnitus disorder while in service, and the Veteran has been unsure when exactly the ringing in his ears first occurred, his oral and written testimony about exposure to noise while in service is sufficient to show the Veteran was exposed to acoustic trauma while on active duty.  The Veteran is competent to describe his exposure to acoustic trauma in service.  Additionally, the Board finds that his assertion of experiencing acoustic trauma in service is credible.  Therefore, the Board finds that the second requirement for service connection has been met in this case.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 38 U.S.C.A. § 1154(b).  

The determining question becomes whether the Veteran's tinnitus is related to noise exposure in service.  The claims file contains two medical opinions which address this issue.  In February 2007, the VA examiner stated that the Veteran's tinnitus was not caused by noise exposure in service.  A private examiner, in May 2011, however, found that the Veteran's tinnitus was likely related to acoustic trauma and significant noise exposure in service.  The Board finds that both opinions are competent and probative.  As such, the evidence is in equipoise as to whether tinnitus is related to service.  In circumstances like these, the Veteran prevails.  Therefore, the Board finds that service connection for tinnitus is warranted given the facts of this case.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

Unfortunately, a remand is required for the claim of service connection for bilateral hearing loss and for the DEA issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Board observes that during the February 2007 VA examination, the Veteran was not found to have hearing loss under the provisions of 38 C.F.R. § 3.385.  In May 2011, a private physician found that the Veteran had word recognition scores of 92 percent in both ears.  It is unclear whether this test was accomplished using the Maryland CNC Test.  There is a possibility that the Veteran may now meet the criteria for a hearing loss for VA purposes under 38 C.F.R. § 3.385.  He should be scheduled for a VA examination to see if he currently has hearing loss which is due to service, including acoustic noise exposure in service.

In August 2009 and November 2009, the Veteran filed a claim for his wife's entitlement to DEA benefits.  In a rating decision dated in November 2009 the issue of DEA benefits was denied because the RO proposed to reduce the Veteran's 100 percent disability rating for adenocarcinoma of the prostate to 20 percent.  The Veteran filed a Notice of Disagreement in June 2010 seeking appeal of the denial of DEA benefits.  Also in June 2010 the RO decided to continue the Veteran's 100 percent disability rating for adenocarcinoma of the prostate, but noted that the rating was not considered permanent because there was a likelihood of improvement.  In an April 2011 statement of the case, the RO granted de novo review and again denied the Veteran's request for DEA benefits.  On that same date, the RO also issued a supplemental statement of the case (SSOC) in which it denied the Veteran's appeal of his service connection requests for hearing loss and tinnitus.  

In May 2011, the Veteran perfected his appeal of the DEA issue when he filed a VA Form 9, Substantive Appeal.  He checked the box that indicated he sought to appeal all issues decided in the SOC and any SSOC that the RO had sent him, although he confined his written remarks to the issues of hearing loss and tinnitus.  He also checked the box on the May 2011 VA Form 9 indicating that he wanted a videoconference hearing for the DEA claim that he was appealing.  It appears from the claims file that the Veteran's May 2011 VA Form 9 was not associated with the claims file until after the subsequent June 2011 Board hearing.

(The Board notes too that the Veteran had earlier perfected his appeal of service connection for hearing loss and service connection for tinnitus when he filed a VA Form 9 in April 2009.  On that form the Veteran indicated that he wanted a Travel Board hearing held at the RO, as was done in June 2011, and not a videoconference Board hearing.)

As noted above, in June 2011 the Veteran testified during a Board hearing at the RO.  Only the issues of service connection for hearing loss and tinnitus were discussed.  At this hearing, the Veteran and his wife offered no testimony about the request for DEA benefits, and the Veteran's representative has not briefed that issue for appellate review.  There is no indication in the record that the Veteran has withdrawn his request for a videconference Board hearing concerning his appeal for DEA benefits.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on an appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Therefore, additional action is required in this case because the Veteran has not yet been scheduled for a Board hearing on his DEA claim.  Therefore, since the RO schedules video conference Board hearings, a remand of this matter to the RO is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to assess the nature and etiology of the claimed bilateral hearing loss.  The entire claims file and a copy of this remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies, including Maryland CNC testing, should be performed, and all findings must be reported in detail.  The examiner should be advised that hearing loss need not be shown by the results of audiometric testing during the claimant's period of active military service in order for service connection to be granted.

The examiner shall identify all hearing loss disorders found on examination.  Thereafter, the examiner shall provide an opinion as to the following:

Whether it is at least as likely as not (i.e., 50 percent probability or greater) that the claimed hearing loss is related to the Veteran's military service, to include any claimed in-service noise exposure.  See June 2011 Travel Board hearing in which the Veteran described his noise exposure.

In providing the requested opinion, the examiner must acknowledge and discuss the Veteran's assertion regarding his exposure to acoustic trauma and the onset of his hearing loss.  

A complete rationale for all opinions expressed should be provided in a legible report.  If the examiner concludes that an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.

2.  The Veteran shall be scheduled for a video conference Board hearing at the RO with a Veterans Law Judge, as soon as it may be feasible, for the issue on appeal, for which he has requested a hearing in his May 2011 VA Form 9, Substantive Appeal.  The RO should notify the Veteran of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010), and should associate a copy of such notice with the claims file.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


